Case: 20-1072    Document: 62     Page: 1   Filed: 03/03/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 ROBERT M. EUZEBIO,
                   Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2020-1072
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 17-2879, Judge Michael P. Allen,
 Judge Amanda L. Meredith, Judge Joseph L. Falvey, Jr.
                ______________________

                  Decided: March 3, 2021
                  ______________________

     ZACHARY STOLZ, Chisholm Chisholm & Kilpatrick,
 Providence, RI, argued for claimant-appellant. Also repre-
 sented by CHRISTOPHER J. CLAY, BARBARA J. COOK, APRIL
 DONAHOWER; MEGAN BRITTNEY HALL, Disabled American
 Veterans, Cold Spring, KY.

     MARTIN F. HOCKEY, JR., Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for respondent-appellee. Also repre-
 sented by JEFFREY B. CLARK, ROBERT EDWARD KIRSCHMAN,
 JR.; MARTIE ADELMAN, BRIAN D. GRIFFIN, Office of General
Case: 20-1072    Document: 62     Page: 2    Filed: 03/03/2021




 2                                    EUZEBIO   v. MCDONOUGH



 Counsel, United States Department of Veterans Affairs,
 Washington, DC.

    HILLARY ANNE WANDLER, Veterans Advocacy Clinic,
 Alexander Blewett III School of Law, University of Mon-
 tana, Missoula, MT, for amicus curiae National Law School
 Veterans Clinic Consortium.        Also represented by
 MITCHELL L. WERBELL, V.

     DORIS JOHNSON HINES, Finnegan, Henderson,
 Farabow, Garrett & Dunner, LLP, Washington, DC, for
 amicus curiae National Veterans Legal Services Program.
 Also represented by JOHN D. NILES, BARTON F. STICHMAN,
 National Veterans Legal Services Program, Washington,
 DC.
                 ______________________

 Before O’MALLEY, WALLACH, and TARANTO, Circuit Judges.
 WALLACH, Circuit Judge.
     Appellant, Robert M. Euzebio, appeals a decision of the
 U.S. Court of Appeals for Veterans Claims (“Veterans
 Court”). See Euzebio v. Wilkie, 31 Vet. App. 394 (2019).
 The Veterans Court affirmed the Board of Veterans’ Ap-
 peals’ (“the Board”) denial of Mr. Euzebio’s entitlement to
 service connection for a thyroid condition “as due to expo-
 sure to Agent Orange[.]” Id. at 397; see J.A. 22 (Judgment).
 The Veterans Court held that, contrary to Mr. Euzebio’s
 arguments, the National Academies of Sciences, Engineer-
 ing & Medicine’s (“NAS”) report, Veterans and Agent Or-
 ange: Update 2014 (10th Biennial Update 2016) (“NAS
 Update 2014”), “was not constructively before the Board”
 and Mr. Euzebio “ha[d] not demonstrated prejudicial error
 in the Board’s decision to decline to obtain a medical nexus
 opinion” to evaluate whether Mr. Euzebio’s thyroid condi-
 tion is associated with his exposure to Agent Orange.
 Euzebio, 31 Vet. App. at 397.
Case: 20-1072     Document: 62     Page: 3    Filed: 03/03/2021




 EUZEBIO   v. MCDONOUGH                                      3



     We have jurisdiction pursuant to 38 U.S.C. § 7292(a)
 and (c). Because the Veterans Court applied an erroneous
 legal standard when it concluded the Board did not have
 constructive possession of the NAS Update 2014, we vacate
 and remand.
                          BACKGROUND
              I. The NAS Agent Orange Reports
      Agent Orange was “the most widely used herbicide”
 during the Vietnam War. S. REP. NO. 100-439, at 64 (1988);
 see id. at 64–65 (providing that the United States dispersed
 “[a]pproximately [twenty] million gallons of herbicides . . .
 in Vietnam, including approximately [eleven] million gal-
 lons of Agent Orange” from 1962 to 1971). Agent Orange
 consisted of an equal mixture by weight of two n-butyl es-
 ters of phenoxy acid herbicides, 2,4-dichlorophenoxyacetic
 acid, and 2,4,5-trichlorophenoxyacetic acid. Id. at 64. It
 also contained a synthetic contaminant, 2,3,7,8-tetrachlo-
 rodibenzo-para-dioxin, commonly called “dioxin.” Id. “The
 United States used herbicides in Vietnam primarily for de-
 foliation, crop destruction, and, on a smaller scale, clearing
 vegetation around U.S. fire bases and other installations,
 around landing zones, and along lines of communication.”
 Id. In 1969, following a National Institutes of Health re-
 port indicating that 2,4,5-trichlorophenoxyacetic acid
 “could cause birth defects in mice, the Government re-
 stricted the use of Agent Orange in Vietnam to areas re-
 mote from population,” and from “1970 to 1971, the use of
 herbicides was phased out[.]” Id.
                A. Individual and Class Actions
      In 1979, Vietnam veterans and their families filed
 what would become a class action tort suit in the U.S. Dis-
 trict Court for the Eastern District of New York against the
 United States and “a major portion of the chemical indus-
 try,” seeking damages for injuries to and the deaths of “tens
 of thousands of Vietnam veterans who came in contact with
Case: 20-1072     Document: 62     Page: 4    Filed: 03/03/2021




 4                                     EUZEBIO   v. MCDONOUGH



 herbicides”—in particular, Agent Orange. In re Agent Or-
 ange Prod. Liab. Litig. (Agent Orange I), 597 F. Supp. 740,
 746 (E.D.N.Y. 1984), aff’d sub nom. In re Agent Orange
 Prod. Liab. Litig. MDL No. 381 (Agent Orange II), 818 F.2d
 145 (2d Cir. 1987). The district court considered it “one of
 the most complex litigations ever brought,” with “[s]ome
 [six hundred] separate cases” and “an estimated fifteen
 thousand named plaintiffs,” with “[h]undreds of motions”
 filed and “[m]illions of pages of documents and hundreds of
 depositions of witnesses” collected into evidence. Id. at
 749–50. After five years of litigation, “plaintiffs, on behalf
 of a class of Vietnam veterans and members of their fami-
 lies, agreed with defendants to settle their claims against
 the defendant chemical companies,” for “$180 million plus
 interest” in damages. Id. at 748. On behalf of the class,
 the district court held that the settlement was “reasonable
 under the law,” Agent Orange I, 597 F. Supp. at 749, and
 the Second Circuit affirmed, Agent Orange II, 818 F.2d at
 174.
     The Government did not “participate in the negotia-
 tions that culminated in the settlement of th[at] class ac-
 tion.” Agent Orange II, 818 F.2d at 160. Rather, the
 plaintiffs’ claims against the United States were dismissed
 as “barred by the Feres doctrine and the discretionary func-
 tion exception to the Federal Tort Claims Act.” Id. at 152;
 see Feres v. United States, 340 U.S. 135, 146 (1950) (holding
 that “the Government is not liable under the Federal Tort
 Claims Act for injuries to servicemen where the injuries
 arise out of or are in the course of activity incident to ser-
 vice”). Veterans also pursued their claims against the
 United States through what is now called the U.S. Depart-
 ment of Veterans Affairs (“VA”), seeking disability compen-
 sation for diseases they asserted were caused by exposure
 to Agent Orange. H.R. REP. NO. 98-592, at 6 (1984) (provid-
 ing that “as of October 1, 1983, Veterans had filed 18,518
 disability claims with the VA for disorders they attribute
 to Agent Orange exposure”; of those, “9,170 . . . had a
Case: 20-1072     Document: 62     Page: 5    Filed: 03/03/2021




 EUZEBIO   v. MCDONOUGH                                      5



 diagnosed disability”; and, of those, “7,709 were denied”
 disability compensation for lack of service connection (cap-
 italization normalized)). The VA took the position that
 only chloracne, a skin disorder, was “causally related to
 Agent Orange exposure” and largely denied the veterans’
 Agent Orange claims. Id. (capitalization normalized); see
 id. (noting that of the 18,518 disability claims for Agent Or-
 ange exposure, the “1,461 . . . [that] were granted service
 connection were for skin conditions” (capitalization nor-
 malized)).
                      B. The Dioxin Act
      In 1984, in response to “concern,” generally, “about the
 decision[-]making process within the [VA] with respect to
 Agent Orange compensation,” and, specifically, to the ab-
 sence of “standards or guidelines available by which the
 [VA] justifie[d] its position that no illness, except chlor-
 acne, result[ed] from Agent Orange exposure,” H.R. REP.
 NO. 98-592, at 21 (capitalization normalized), Congress en-
 acted the Veterans’ Dioxin and Radiation Exposure Com-
 pensation Standards Act (“Dioxin Act”), Pub. L. No. 98–
 542, 98 Stat. 2725 (1984). Given the “scientific and medical
 uncertainty regarding [the] long-term adverse health ef-
 fects” resulting from dioxin exposure, Congress had previ-
 ously “authoriz[ed] priority medical care at [VA] facilities
 for any disability of a veteran who may have been . . . ex-
 posed [to dioxin],” even where “there [wa]s insufficient
 medical evidence linking such disability with such expo-
 sure,” “unless the disability [wa]s found to have resulted
 from a cause other than the exposure.” Dioxin Act § 2(2),
 (3) (citing An Act to Make Technical Corrections in the De-
 fense Officer Personnel Management Act, Pub. L. No. 97–
 22 § 102, 95 Stat. 124 (1981)). However, the VA had yet to
 “promulgate[] permanent regulations setting forth guide-
 lines, standards, and criteria for the adjudication of claims
 for [VA] disability compensation based on exposure to herb-
 icides containing dioxin[.]” Id. § 2(11).
Case: 20-1072     Document: 62      Page: 6     Filed: 03/03/2021




 6                                      EUZEBIO   v. MCDONOUGH



      With the Dioxin Act, Congress sought “to ensure that
 [VA] disability compensation [wa]s provided to veterans
 who were exposed” to Agent Orange, for disabilities that
 were service-connected “based on sound scientific and med-
 ical evidence[.]” Id. § 3. The Dioxin Act required the VA to
 “prescribe regulations . . . for the resolution of [Agent Or-
 ange] claims” based on “exposure during service” in Vi-
 etnam, id. § 5(a)(1)(A), including “guidelines governing the
 evaluation of the findings of scientific studies relating to
 the possible increased risk of adverse health effects of ex-
 posure to herbicides containing dioxin,” id. § 5(b)(1)(A).
 The Dioxin Act further required the VA, “in the evaluation
 of [such] studies,” id., to “receiv[e] the advice of” a panel of
 individuals drawn from “the Scientific Council of the Vet-
 erans’ Advisory Committee on Environmental Hazards”
 (“the Dioxin Council”) as created within the VA by the Di-
 oxin Act, id. § 5(b)(1)(B). The Dioxin Act directed the VA
 to create a presumptive service connection for any disease
 which had, “based on sound medical and scientific evi-
 dence,” id. § 5(b)(2)(A), “a connection to exposure to a[n]
 herbicide containing dioxin,” id. §5(b)(2)(B); see LeFevre v.
 Sec’y, Dep’t of Veterans Aff’rs., 66 F.3d 1191, 1193 (Fed. Cir.
 1995) (explaining that the Dioxin Act “require[d] the [VA]
 to create or reject a presumption-of-service connection for
 particular diseases, based upon the statistical probability
 of such connection, as reflected in scientific studies”).
      In April 1985, the VA published a proposed rule to im-
 plement the Dioxin Act. Adjudication of Claims Based on
 Exposure to Dioxin or Ionizing Radiation (“Proposed
 Rule”), 50 Fed. Reg. 15,848 (Apr. 22, 1985). The Proposed
 Rule provided “a formal process for the [VA’s] evaluations
 of scientific and medical studies relating to the possible ad-
 verse health effects of dioxin[.]” Id. at 15,848. In August
 1985, the VA promulgated a final regulation adopting the
 Proposed Rule. Adjudication of Claims Based on Exposure
 to Dioxin or Ionizing Radiation (“Dioxin Regulation”), 50
 Fed. Reg. 34,452, 34,452–53 (Aug. 26, 1985) (formerly
Case: 20-1072     Document: 62     Page: 7    Filed: 03/03/2021




 EUZEBIO   v. MCDONOUGH                                      7



 codified at 38 C.F.R. § 1.17). It concluded that “[s]ound sci-
 entific and medical evidence d[id] not establish a cause and
 effect relationship between dioxin exposure” and any dis-
 ease except chloracne. Id. at 34,458. It did, however, pro-
 vide that “[f]rom time to time, the [VA] shall publish
 evaluations of scientific or medical studies relating to the
 adverse health effects of exposure to [dioxin],” id.
 at 34,458, and that “[i]n the adjudication of individual
 claims, due consideration shall be given to th[ose] evalua-
 tions of study findings published,” id. at 34,459. In subse-
 quent years, the Dioxin Council “continued to evaluate
 scientific studies, reviewing over seventy studies, reports,
 and articles on dioxin.” Nehmer v. U.S. Veterans’ Admin.
 (Nehmer II), 712 F. Supp. 1404, 1408 (N.D. Cal. 1989). The
 Dioxin Council did not, however, “recommend[] that the
 [VA] amend the regulation to grant service connection to
 any other disease.” Id.
     In 1987, Vietnam veterans brought a class action suit
 against the VA and Dioxin Council in the U.S. District
 Court for the Northern District of California, alleging that
 the agency “improperly implemented” the Dioxin Act
 through promulgation of the Dioxin Regulation. Nehmer v.
 U.S. Veterans’ Admin. (Nehmer I), 118 F.R.D. 113, 115
 (N.D. Cal. 1987); see id. (explaining that plaintiffs alleged
 that “defendants failed to adequately review the pertinent
 scientific studies of dioxin-related diseases, failed to im-
 pose proper guidelines for the consideration of relevant ev-
 idence, and failed to apply the correct legal standard to
 determine which diseases are compensable” and that “the
 [Dioxin] [R]egulation contradict[ed] the weight of scientific
 evidence and is therefore arbitrary and capricious”). While
 the Dioxin Regulation did “not preclude a veteran from
 proving in an individual case that a claimed disease was
 caused by Agent Orange exposure,” “as of December 1987,
 over 31,000 veterans ha[d] been denied compensation un-
 der th[e] [Dioxin] [R]egulation.” Nehmer II, 712 F. Supp.
 at 1408 (citing Nehmer I, 118 F.R.D. at 120). The district
Case: 20-1072     Document: 62      Page: 8    Filed: 03/03/2021




 8                                      EUZEBIO   v. MCDONOUGH



 court held “void . . . the portion of the Dioxin [R]egulation
 that denie[d] service connection for all other diseases” and
 “all benefit decisions made under [that portion of the regu-
 lation], and remand[ed] to the VA for further proceed-
 ings[.]” Id. at 1409. The district court explained that the
 VA’s “adoption of [a] cause and effect test and failure to
 give the benefit of the doubt to veterans violated the Dioxin
 Act,” “sharply tipped the scales against the claims of veter-
 ans,” and thus, “[g]iven the congressional finding of sub-
 stantial scientific uncertainty regarding the effects of
 Agent Orange,” were “not harmless” errors, but likely “ac-
 count[ed] for the conclusion that the [VA] reached in the
 Dioxin [R]egulation.” Id.
     In May 1989, the VA announced that it would “abide
 by the ruling” in Nehmer II, S. REP. NO. 101-82, at 42
 (1989), and amended the Dioxin Regulation accordingly,
 Evaluation of Studies Relating to Health Effects of Dioxin
 and Radiation Exposure, 54 Fed. Reg. 40,388, 40,388
 (Oct. 2, 1989). The VA amended the Dioxin Regulation to
 provide for a presumptive service connection where the Di-
 oxin Council found “a significant statistical association . . .
 between any disease and exposure to a[n] herbicide con-
 taining dioxin”—that is, “when the relative weights of valid
 positive and negative studies permit the conclusion that it
 is at least as likely as not that the purported relationship
 between a particular type of exposure and a specific ad-
 verse health effect exists.” Id. at 40,391. It did not pre-
 serve the provision for consideration of the Dioxin Council’s
 evaluation of scientific and medical studies in the adjudi-
 cation of individual claims. See generally id. at 40,391–92.
                  C. The Agent Orange Act
     In 1991, Congress enacted the Agent Orange Act of
 1991 (“Agent Orange Act”), Pub. L. No. 102–4, 105 Stat. 11
 (1991) (codified in part at 38 U.S.C. § 1116), in order to
 “provide for the Secretary of Veterans Affairs [(‘the Secre-
 tary’)] to obtain independent scientific review of the
Case: 20-1072     Document: 62     Page: 9    Filed: 03/03/2021




 EUZEBIO   v. MCDONOUGH                                      9



 available scientific evidence regarding associations be-
 tween diseases and exposure to dioxin and other chemical
 compounds in herbicides[.]” Agent Orange Act, 105 Stat.
 at 11. While praising the VA for “proceeding to carry out a
 rereview of the scientific evidence as part of [its] effort to
 comply with the mandate of” the Dioxin Act and Nehmer
 II, there was nonetheless “a strong sense that what [wa]s
 needed at th[at] point [wa]s a review, by an entity com-
 pletely independent of [the] VA, that will yield unified com-
 pilation and analysis of the results from the various
 scientific studies.” S. REP. NO. 101-82 at 42 (1989); see id.
 at 41 (noting that “[g]eneral acceptance of the[] [Dioxin
 Council’s] reviews has been impaired because of a concern
 that [the] VA may have exerted some influence on their
 content,” and “recogniz[ing] that the perception of a possi-
 bility of some taint d[id] exist and [could ]not be dismissed
 out of hand”).
      To this end, in the Agent Orange Act, Congress di-
 rected the VA to “seek to enter into an agreement with [the
 NAS],” Agent Orange Act § 3(b), “an independent nonprofit
 scientific organization with appropriate expertise which is
 not part of the . . . Government,” id. § 3(a). Under this
 agreement, the NAS was to “review and summarize the sci-
 entific evidence, and assess the strength thereof, concern-
 ing the association between exposure to,” inter alia, Agent
 Orange “and each disease suspected to be associated with
 such exposure,” id. § 3(c), and transmit to the VA and Con-
 gress “periodic written reports regarding the [NAS’s] activ-
 ities under the agreement” (“NAS Reports”), with a report
 “submitted at least once every two years” through October
 1, 2014, id. § 3(g), (i); see Veterans Education and Benefits
 Expansion Act of 2001 (“Veterans Education Act”), Pub. L.
 No. 107–103, § 201, 115 Stat. 976 (2001).
     In generating the NAS Reports, the “NAS conduct[s] a
 comprehensive search of all medical and scientific studies
 on health effects of herbicides used in the Vietnam War”—
 numbering in the thousands for each biannual NAS
Case: 20-1072    Document: 62     Page: 10    Filed: 03/03/2021




 10                                   EUZEBIO   v. MCDONOUGH



 Report. Determinations Concerning Illnesses Discussed in
 National Academy of Sciences Report: Veterans and Agent
 Orange: Update 2012 (“NAS Update 2012 Determination”),
 79 Fed. Reg. 20,308, 20,309 (Apr. 11, 2014). The NAS then
 categorizes “each health outcome it reviewed . . . based on
 the strength of the evidence of association between herbi-
 cide exposure and the health outcome,” ranging from “Suf-
 ficient Evidence of Association” to “Limited or Suggestive
 Evidence of No Association.” Id.
     Until September 30, 2015, the Secretary was required,
 within sixty days of receiving an NAS Report, to “deter-
 mine whether a presumption of service connection is war-
 ranted for each disease covered by the [NAS] [R]eport.” 38
 U.S.C. § 1116(c)(1)(A); see Veterans Education Act § 201
 (codified at 38 U.S.C. § 1116(e)). “If the Secretary deter-
 mine[d] that such a presumption [wa]s warranted,” the
 Secretary was required, within sixty days of making that
 determination, to “issue proposed regulations setting forth
 the Secretary’s determination,” 38 U.S.C. § 1116(c)(1)(A),
 and, within ninety days of issuing the proposed regulation,
 to issue a final regulation, id. § 1116(c)(2); see 38 C.F.R.
 § 3.309 (listing “[d]isease[s] subject to presumptive service
 connection”). Similarly, the Secretary was required to
 “publish in the Federal Register . . . notice” when “the Sec-
 retary determine[d] that a presumption of service connec-
 tion [wa]s not warranted” for a given disease. 38 U.S.C.
 § 1116(c)(1)(B). 1



      1  In 1993, the VA promulgated regulations imple-
 menting the Agent Orange Act. See Disease Associated
 With Exposure to Certain Herbicide Agents, 58 Fed. Reg.
 50,528, 50,528 (Sept. 28, 1993).         In 2010, the VA
 “amend[ed] its regulation[s] concerning evaluation of stud-
 ies relating to the health effects of exposure to herbicides
 containing dioxin . . . to remove the obsolete references to
 herbicides containing dioxin” to “reflect[] changes made by
Case: 20-1072    Document: 62      Page: 11    Filed: 03/03/2021




 EUZEBIO   v. MCDONOUGH                                     11



     In the absence of a presumptive service connection, a
 veteran may still “prove actual direct causation” to estab-
 lish a service-connected disability. Combee v. Brown, 34
 F.3d 1039, 1044 (Fed. Cir. 1994). While the Agent Orange
 Act and associated regulations do not require the VA to
 consider NAS Reports in the adjudication of individual
 claims, see generally 38 U.S.C. § 1116, because “[t]he NAS
 [Reports] are published in the Federal Register by [the]
 VA,” the “VA is on notice as to the information contained
 therein,” J.A. 76; see J.A. 71–76 (excerpts from BOARD OF
 VETERANS’ APPEALS, U.S. DEP’T OF VETERANS AFFAIRS, THE
 PURPLEBOOK, Version 1.0.2 (2018) (“The Purplebook”)); see
 also Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 385
 (1947) (“Congress has provided that the appearance of
 rules and regulations in the Federal Register gives legal
 notice of their contents.”).
     Further, the Board’s internal guidance advises that,
 even if the VA has not “conceded a relationship” by estab-
 lishing a presumptive service connection, “suggestive evi-
 dence of an association” between a medical condition and
 “exposure to herbicide agents” as discussed in NAS Reports
 may “be sufficient to establish an ‘indication’ that the cur-
 rent disability ‘may be related’ to herbicide agent exposure
 during service, as contemplated by 38 U.S.C.
 § 5103A(d)(2)(b)” given “that there is a ‘low threshold’ when
 assessing the need for a medical examination.” J.A. 76
 (quoting McLendon v. Nicholson, 20 Vet. App. 79, 83
 (2006)); see 38 U.S.C. § 5103A(d)(1) (directing the VA to



 the Agent Orange Act[.]” Removal of Obsolete References
 to Herbicides Containing Dioxin (“Removal of Obsolete Ref-
 erences”), 75 Fed. Reg. 17,857, 17,857 (Apr. 8, 2010); see id.
 at 17,858 (explaining that prior regulations under the Di-
 oxin Act were “obsolete with regard to matters involving
 herbicide exposure, which are now governed by the com-
 prehensive statutory scheme of the Agent Orange Act”).
Case: 20-1072    Document: 62      Page: 12    Filed: 03/03/2021




 12                                    EUZEBIO   v. MCDONOUGH



 provide a veteran with a “medical examination” or “opin-
 ion” “when such an examination or opinion is necessary to
 make a decision on the [veteran’s disability] claim”). For
 example, by its internal guidance, the Board should “not
 deny service connection for hypertension, bladder cancer,
 or hypothyroidism without first obtaining a VA medical
 opinion” on the question of service connection, J.A. 75, even
 though “the VA has not conceded” a presumptive service
 connection, J.A. 76; see J.A. 76 (“On a practical basis, for
 the above reasons, [the VA’s Office of General Counsel’s]
 [Veterans Court] Litigation Group will not defend service
 connection for hypertension cases when a VA nexus opin-
 ion has not been obtained[.]”).
       II. Factual Background and Procedural History
      Mr. Euzebio served on active duty in the U.S. Navy
 Seabees from February 1966 to October 1969, including
 two tours of duty in Vietnam. J.A. 31 (DD 214), 40 (Claim),
 51 (Supplemental Claim). He was stationed first in Da
 Nang and then in Hoi An. J.A. 51, 57. At both sites, he
 was exposed to Agent Orange. J.A. 57; see 38 U.S.C.
 § 1116(f) (“For purposes of establishing service connection
 for a disability or death resulting from exposure to a[n]
 herbicide agent, . . . a veteran who, during active military,
 naval, or air service, served in the Republic of Vietnam dur-
 ing the period beginning on January 9, 1962, and ending
 on May 7, 1975, shall be presumed to have been exposed
 during such service to an herbicide agent containing dioxin
 or    2,4-dichlorophenoxyacetic       acid[.]”);  38   C.F.R.
 §§ 3.307(a)(6)(iii) (similar), 3.313(a) (providing that
 “[s]ervice in Vietnam includes service in the waters off-
 shore, or service in other locations if the conditions of ser-
 vice involved duty or visitation in Vietnam”).
     In 2009, Mr. Euzebio began experiencing problems
 swallowing. J.A. 58. In 2011, medical examinations and
 testing by private physicians indicated that he had benign
 nodules on his thyroid.      J.A. 32–39 (Radiology and
Case: 20-1072    Document: 62     Page: 13   Filed: 03/03/2021




 EUZEBIO   v. MCDONOUGH                                   13



 Pathology Reports), 57–59 (Board Transcript). Later that
 year, Mr. Euzebio filed a claim requesting service-con-
 nected disability compensation for “thyroid nodules be-
 lieved [to be] caused by [his] exposure to Agent Orange
 while serving in Vietnam.” J.A. 40 (Claim). 2 The VA de-
 nied his claim, finding that “[t]he available scientific and
 medical evidence does not support the conclusion that [Mr.
 Euzebio’s thyroid] condition is associated with herbicide
 exposure.” J.A. 47; see J.A. 43–49 (September 2011 VA Let-
 ter). In April 2015, after filing a supplemental claim with
 the VA, Mr. Euzebio appealed the VA’s decision to the
 Board. J.A. 50–51 (Supplemental Claim), 52–53 (Notice of
 Disagreement), 54 (Appeal to Board).
     In March 2016, while Mr. Euzebio’s appeal was pend-
 ing before the Board, the NAS Committee to Review the
 Health Effects in Vietnam Veterans of Exposure to Herbi-
 cides published the NAS Update 2014. J.A. 70, 76. At that
 time, while the NAS was still required to “transmit to the
 [VA] and [Congress]” an NAS Report, Agent Orange Act
 § 3(g); see Veterans Education Act § 201, the VA was no
 longer required to use that NAS Report to determine if any
 new presumptive service connections were warranted or to
 publish such determinations for notice and comment in the
 Federal Register, 38 U.S.C. § 1116(e). While the VA has
 not, to date, published the NAS Update 2014 in the Federal
 Register, it has published the report on its website. See
 U.S. DEP’T OF VETERANS AFFAIRS, Public Health,
 https://www.publichealth.va.gov/exposures/agentorange/



     2   Mr. Euzebio also claimed service connection based
 on his exposure to contaminated drinking water at Camp
 Lejeune.     J.A. 60; see 38 C.F.R. § 3.309(f) (listing
 “[d]isease[s] [presumptively] associated with exposure to
 contaminants in the water supply at Camp Lejeune”). He
 has since abandoned that claim. See Euzebio, 31 Vet. App.
 at 407; see generally Appellant’s Br.
Case: 20-1072    Document: 62      Page: 14    Filed: 03/03/2021




 14                                    EUZEBIO   v. MCDONOUGH



 publications/health-and-medicine-division.asp. The NAS
 Update 2014 provided that in one study considered by the
 NAS Committee, “thyroid conditions overall showed an in-
 dication of increased risk with herbicide exposure.” J.A. 78
 (alterations omitted) (quoting NAS Update 2014 at 885).
 The NAS Committee also noted that “consistent observa-
 tions of exposures to herbicide agents” indicated that they
 were “related to perturbations of thyroid function” and that
 “[e]ndocrine effects have been observed in conjunction with
 exposure to herbicide agents in both humans and animals.”
 J.A. 78 (alterations omitted) (quoting NAS Update 2014 at
 897–98).
     In July 2017, the Board denied Mr. Euzebio’s claim.
 J.A. 60–61; see J.A. 60–69 (Board Decision). The Board
 concluded that Mr. Euzebio “ha[d] not . . . met” “[t]he crite-
 ria for service connection for a thyroid disability,” finding
 that Mr. Euzebio’s “benign thyroid nodules ha[d] not been
 shown to be related to his in-service environmental expo-
 sures.” J.A. 61. The Board noted that “[t]he Agent Orange
 Act . . . requires that when the Secretary determines that
 a presumption of service connection based on herbicide ex-
 posure is not warranted for [certain] conditions, he must,”
 inter alia, consider “reports of the [NAS]” when making the
 decision. J.A. 66 (citing 38 U.S.C. § 1116); see 38 U.S.C.
 § 1116(b)(2) (“In making determinations for the purpose of”
 creating presumptive service-connection for certain dis-
 eases associated with Agent Orange exposure, the Secre-
 tary is required to “take into account . . . reports received
 by the Secretary from the [NAS] under . . . the Agent Or-
 ange Act,” and “all other sound medical and scientific in-
 formation and analyses available to the Secretary[.]”).
     The Board then concluded that, while Mr. Euzebio
 “ha[d] not been afforded a VA [medical] examination,” the
 VA was not required to provide him with one because
 Mr. Euzebio’s “conclusory generalized statements” that
 “his thyroid condition is related to his in-service exposures
 to Agent Orange” “lack probative value and are insufficient
Case: 20-1072    Document: 62      Page: 15    Filed: 03/03/2021




 EUZEBIO   v. MCDONOUGH                                     15



 to meet even the low burden triggering [the] VA’s duty to
 assist in providing an examination and medical opinion.”
 J.A. 63–64 (citing McLendon, 20 Vet. App. at 83); see 38
 U.S.C. § 5103A(d)(2)(B) (providing that a medical opinion
 is necessary when “the evidence of record before the Secre-
 tary, taking into consideration all information and lay or
 medical evidence (including statements of the claim-
 ant) . . . indicates that the disability or symptoms may be
 associated with the claimant’s active military, naval, or air
 service”). 3 The Board explained that “[s]ervice connection”
 for Mr. Euzebio’s thyroid disorder “[wa]s not warranted”
 either “on a presumptive basis,” because his thyroid disor-
 der was not among the conditions listed by the Secretary
 for presumptive service-connection under the Agent Or-
 ange Act, J.A. 67 (citing 38 C.F.R. § 3.309(e)); see 38 C.F.R.
 § 3.309(e) (listing “[d]isease[s] [presumptively] associated
 with exposure to certain herbicide agents”), or on “a direct
 basis” because “[t]he only evidence submitted etiologically
 linking [Mr. Euzebio’s] benign thyroid nodules to his in-
 service exposures is [his] own assertion[s],” J.A. 68; see
 J.A. 68 (concluding that Mr. Euzebio’s “general conclusory




     3     McLendon provides that “the Secretary must pro-
 vide a VA medical examination when there is,” inter alia,
 “an indication that the disability or persistent or recurrent
 symptoms of a disability may be associated with the vet-
 eran’s service or with another service-connected disability,
 but . . . insufficient competent medical evidence on file for
 the Secretary to make a decision on the claim.” 20 Vet.
 App. at 81 (citing, inter alia, 38 U.S.C. § 5103A(d)(2)); see
 Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010)
 (noting that 38 U.S.C. § 5103A(d)(1), (2) “provide[s] th[e]
 guidelines for determining whether a medical examination
 or opinion is necessary for the Secretary to make a decision
 in a claim” (internal quotation marks omitted)).
Case: 20-1072    Document: 62      Page: 16     Filed: 03/03/2021




 16                                     EUZEBIO   v. MCDONOUGH



 assertions as to the cause of his benign thyroid nodules,
 while likely genuine, are not probative in this context”).
      Mr. Euzebio appealed the Board’s decision to the Vet-
 erans Court. Euzebio, 31 Vet. App. at 397; see J.A. 70 (ex-
 cerpt of Veterans Court Brief). Mr. Euzebio argued that
 “the Board erred in determining that the Secretary’s duty
 to assist did not require [the] VA to afford him a medical
 examination,” because “the Board failed to consider and
 discuss ‘all evidence and material of record and applicable
 provisions of law and regulation,’ including the [NAS Up-
 date 2014].” Euzebio, 31 Vet. App. at 398 (quoting 38
 U.S.C. § 7104(a)). He argued that “the [NAS Update 2014]
 was constructively before the Board because the Secretary
 knew of the report’s content,” and further “that, had the
 Board considered the [NAS Update 2014], it would have
 found . . . McLendon . . . satisfied.” Id. Before the Veter-
 ans Court, it was undisputed that the NAS Update 2014
 “was created for [the] VA pursuant to a congressional man-
 date” and “was published in 2016, prior to the Board deci-
 sion on appeal,” id. at 399, and, further, that the “VA
 generally knew of the existence of the [NAS Update 2014]
 at the time of the decision on appeal,” id. at 402; see J.A. 76
 (The Purplebook) (discussing, generally, the use of NAS
 Updates in adjudicating Agent Orange claims, and, specif-
 ically, the NAS Update 2014 in adjudicating certain Agent
 Orange claims without presumptive service connection).
      A divided panel of the Veterans Court affirmed the
 Board’s decision. Euzebio, 31 Vet. App. at 397. The major-
 ity “conclude[d] that the [NAS Update 2014] was not con-
 structively . . . before the Board.” Id. at 402. The majority
 explained that the Veterans Court “case[ ]law is clear, that
 even if [the] VA is aware of a report and the report contains
 general information about the type of disability on appeal,
 that is insufficient to trigger the constructive possession
 doctrine[.]” Id. Rather, “there must also be a direct rela-
 tionship to the claim on appeal.” Id. (emphasis omitted)
 (citing Monzingo v. Shinseki, 26 Vet. App. 97, 102 (2012)).
Case: 20-1072    Document: 62     Page: 17   Filed: 03/03/2021




 EUZEBIO   v. MCDONOUGH                                   17



 The majority stated that “[t]o hold otherwise would not
 only contravene [the Veterans] Court’s case[ ]law but
 would undermine the [Veterans] Court’s jurisdictional ob-
 ligation to base its review on the record of proceedings be-
 fore the Board[.]” Id.; see 38 U.S.C. § 7252(b) (“Review in
 the Court shall be on the record of proceedings before the
 Secretary and the Board.”). The majority then determined
 that the Board correctly concluded that the VA had satis-
 fied its duty to assist under McLendon, see Euzebio, 31 Vet.
 App. at 407 (“[Mr. Euzebio] has not shown that the record
 contains any factual basis for his claim apart from his gen-
 eral lay statements, which, as noted above, are insufficient
 to satisfy McLendon’s low threshold.”), and, because Mr.
 Euzebio “ha[d] not demonstrated prejudicial error with re-
 gard to that determination,” the majority affirmed, id.
      One judge dissented. Euzebio, 31 Vet. App. at 407–12
 (Allen, J., dissenting). He understood the majority’s ra-
 tionale to be a constructive ignorance rather than a con-
 structive possession doctrine, as the majority’s opinion
 could not “possibly be the outcome of a rational system of
 adjudication, especially one designed to be pro-veteran and
 nonadversarial.” Id. at 409. He explained that, while
 “[t]he majority appear[ed] to suggest that there is quite a
 rigorous test to show [a direct] relationship”—such that
 “for all practical purposes, only evidence that directly
 names the veteran whose case is at issue would qualify”—
 the majority was incorrect. Id. He emphasized “the[]
 unique nature” of the NAS Reports and the “important role
 congressional attention to Agent Orange exposure has” had
 in the adjudication of Agent Orange claims. Id. at 410; see
 id. at 410 (“These are not the type of documents that are
 located somewhere in the bowels of [the] VA, tucked away
 in the desk of some bureaucrat never to be read.”). Because
 the VA had actual notice of the NAS Update 2014, and be-
 cause the NAS Update 2014 has a direct relationship to “all
 claims based on Agent Orange exposure” by “congressional
 directive,” he would have found the NAS Update 2014 to be
Case: 20-1072    Document: 62     Page: 18    Filed: 03/03/2021




 18                                   EUZEBIO   v. MCDONOUGH



 constructively before the Board in Mr. Euzebio’s case. Id.
 at 410–11.
                         DISCUSSION
          I. Standard of Review and Legal Standard
     Our jurisdiction to review decisions of the Veterans
 Court is defined by statute. Gazelle v. Shulkin, 868 F.3d
 1006, 1009 (Fed. Cir. 2017). We may “review and decide
 any challenge to the validity of any statute or regulation or
 any interpretation thereof” and “interpret constitutional
 and statutory provisions, to the extent presented and nec-
 essary to a decision.” 38 U.S.C. § 7292(c). “[W]e have au-
 thority to decide whether the Veterans Court applied the
 correct legal standard.” Sneed v. Shinseki, 737 F.3d 719,
 724 (Fed. Cir. 2013) (internal quotation marks, citation,
 and footnote omitted). We review the Veterans Court’s le-
 gal determinations de novo. Gazelle, 868 F.3d at 1009.
     The Veterans Court is “an Article I tribunal,” created
 under the Veterans’ Judicial Review Act of 1988 (“Veter-
 ans’ Judicial Review Act”), Pub. L. No. 100–687, 102 Stat.
 4105 (2000) (codified as amended at 38 U.S.C. §§ 7251–
 7298), “to review Board decisions adverse to veterans.”
 Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 432
 (2011). As an appellate tribunal, the Veterans Court re-
 views Board determinations “on the record of proceedings
 before the Secretary and the Board.” 38 U.S.C. § 7252(b). 4


      4  The Board’s “[d]ecisions,” in turn, must “be based
 on the entire record in the proceeding and upon considera-
 tion of all evidence and material of record,” 38 U.S.C.
 § 7104(a), and, in adjudicating claims for service-connected
 disability, the Secretary must consider “all information and
 lay and medical evidence of record,” id. § 5107(b); see Fa-
 gan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (“We
 have repeatedly emphasized that all pertinent evidence
 must be considered.”); 38 C.F.R. § 3.303 (“Determinations
Case: 20-1072    Document: 62      Page: 19     Filed: 03/03/2021




 EUZEBIO   v. MCDONOUGH                                      19



 “[T]he Veterans Court’s scope of review, [38 U.S.C.] § 7261,
 is similar to that of an Article III court reviewing agency
 action under the Administrative Procedure Act, 5 U.S.C.
 § 706.” Henderson, 562 U.S. at 432 n.2. The Veterans
 Court “decide[s] all relevant questions of law,” 38 U.S.C.
 § 7261(a)(1), and “hold[s] unlawful and set[s] aside any
 [Board or VA] decision[]” that is “arbitrary, capricious, an
 abuse of discretion, or otherwise not in accordance with
 law,” id. § 7261(a)(3)(A). Further, “in the case of a finding
 of material fact adverse to the claimant,” the Veterans
 Court may “hold unlawful and set aside or reverse such
 finding if the finding is clearly erroneous.” Id. § 7261(a)(4).
 Under such circumstances, the Veterans Court has the
 “power to . . . reverse a decision of the Board or to remand
 the matter, as appropriate[.]” Id. § 7252(a).
     In keeping with its appellate review of Board and VA
 determinations, the Veterans Court may, under certain cir-
 cumstances, consider “documents that were not literally
 before an examiner to be constructively part of a claimant’s
 record.” Lang v. Wilkie, 971 F.3d 1348, 1352–53 (Fed. Cir.
 2020) (emphasis omitted) (citing Bell v. Derwinski, 2 Vet.
 App. 611, 613 (1992)); cf. Home Prod. Int’l, Inc. v. United
 States, 633 F.3d 1369, 1379 (Fed. Cir. 2011) (explaining
 that the rule that appellate review of agency proceedings
 must be on the administrative record “is not without excep-
 tions” (citing, inter alia, Fla. Power & Light Co. v. Lo-
 rion, 470 U.S. 729, 743 (1985))). Specifically, where “a
 dispute arises” before the Veterans Court “as to the content
 of the record” before the Secretary and Board, and the evi-
 dence at issue is “within the Secretary’s control” and “could
 reasonably be expected to be a part of the record ‘before the
 Secretary and the Board,’ such documents are,” construc-
 tively, part of the record. Bell, 2 Vet. App. at 613 (quoting



 as to service connection will be based on review of the en-
 tire evidence of record[.]”).
Case: 20-1072     Document: 62      Page: 20    Filed: 03/03/2021




 20                                     EUZEBIO   v. MCDONOUGH



 38 U.S.C. § 7252(b)); see Lang, 971 F.3d at 1353–55 (dis-
 cussing the “well-established Bell rule”); 38 C.F.R.
 § 20.1403(b) (codifying the Bell rule for “Board decisions on
 legacy appeals” for claims that pre-date Bell). 5 The Veter-
 ans Court has found evidence “within the Secretary’s con-
 trol” when “the Secretary ha[s] constructive, if not actual,
 knowledge” of that evidence. Bell, 2 Vet. App. at 613; see
 Lang, 971 F.3d at 1354 (providing that the VA has con-
 structive knowledge of evidence that was “generated by the
 VA or was submitted to the VA”). 6 Evidence that “could
 reasonably be expected to be part of the record” is evidence
 that “pre-date[s] the [Board] opinion” and is relevant. Bell,
 2 Vet. App. at 612–13; see Lang, 971 F.3d at 1353–55 (“[I]n
 the context of records created prior to a decision, all rele-
 vant and reasonably connected VA-generated documents
 are part of the record and, therefore, constructively known
 by the VA adjudicator.”).
    II. The Veterans Court Relied on an Erroneous Legal
   Standard When It Required a “Direct Relationship” for
      Constructive Possession of the NAS Update 2014
     The Veterans Court “conclude[d] that the [NAS Update
 2014] was not constructively” before the Board, because
 “even if [the] VA [wa]s aware of a report and the report


      5   “After Bell, the Secretary issued Office of General
 Counsel Opinion 12-95, which officially adopted the Bell
 rule for all [medical] records in the VA’s possession.” Lang,
 971 F.3d at 1353 (citing Vet. Aff. Op. Gen. Couns. Prec. 12-
 95, 1995 WL 17875505, at *2 (May 10, 1995)).
      6   While actual notice is not necessary, Lang, 971
 F.3d at 1355, it is sufficient, Bell, 2 Vet. App. at 612 (“[T]he
 [Veterans] Court cannot accept the Board being ‘unaware’
 of certain evidence, especially when such evidence is in pos-
 session of the VA, and the Board is on notice as to its pos-
 sible existence and relevance.” (quoting Murincsak v.
 Derwinski, 2 Vet. App. 363, 372–73 (1992))).
Case: 20-1072    Document: 62      Page: 21    Filed: 03/03/2021




 EUZEBIO   v. MCDONOUGH                                     21



 contain[ed] general information about the type of disability
 on appeal, that [wa]s insufficient to trigger the constructive
 possession doctrine.” Euzebio, 31 Vet. App. at 402 (empha-
 sis and footnote omitted). The Veterans Court explained
 that “there must also be a direct relationship to the claim
 on appeal” and there was no direct relationship between
 the NAS Update 2014 and Mr. Euzebio’s claim. Id.
 Mr. Euzebio argues that the Veterans Court “relied on an
 erroneous legal standard when it refused to consider the
 [NAS Update 2014] because it lacked a ‘direct relationship’
 to Mr. Euzebio’s claim.” Appellant’s Br. 8. We agree with
 Mr. Euzebio.
      Mr. Euzebio is correct that the Veterans Court relied
 on an erroneous legal standard when it required Mr.
 Euzebio establish a “direct relationship” between the NAS
 Update 2014 and his claim. The constructive possession
 doctrine provides that evidence that is “within the Secre-
 tary’s control” and “could reasonably be expected to be a
 part of the record ‘before the Secretary and the Board,’” is
 constructively part of the administrative record. Bell, 2
 Vet. App. at 613 (quoting 38 U.S.C. § 7252(b)); see Lang,
 971 F.3d at 1353–55; 38 C.F.R. § 20.1403(b). However,
 first in Monzingo, and again, here in Euzebio, the Veterans
 Court has narrowed the constructive possession doctrine
 such that for evidence to be “reasonably . . . expected to be
 part of the record,” it must have a “specific,” “direct rela-
 tionship” to the veteran’s claim—i.e., the document must
 have been created specifically for the veteran. Monzingo,
 26 Vet. App. at 102–03; 7 see Euzebio, 31 Vet. App. at 401



     7  Monzingo was appealed to this court. Monzingo v.
 Gibson, 566 F. App’x 972, 973 (Fed. Cir. 2014). We did not,
 however, reach the issue of constructive possession, as we
 concluded that Mr. Monzingo “in effect . . . disagree[d] with
 the Veterans Court’s application of the law to the facts of
 his case” and “dismiss[ed] for lack of jurisdiction.” Id.
Case: 20-1072    Document: 62     Page: 22    Filed: 03/03/2021




 22                                   EUZEBIO   v. MCDONOUGH



 (summarizing the reasonable expectation element of the
 constructive possession doctrine as requiring a veteran to
 “show that there is a direct relationship between the docu-
 ment and his or her claim” (emphasis omitted) (citing
 Monzingo, 26 Vet. App. at 101–03)). This was error.
     Requiring that evidence bear a “direct relationship” or
 be “specific to” the veteran for constructive possession is
 without basis in relevant statute or regulation. Rather,
 Monzingo derived its “direct relationship” requirement
 from a prior Veterans Court case, Goodwin v. West, 11 Vet.
 App. 494, 495–96 (1998) (per curiam). Monzingo, 26 Vet.
 App. at 102–03. Goodwin, however, only applied Bell to
 conclude that certain documents generated by the VA for
 “claims for VA benefits for an individual other than the ap-
 pellant and which were not submitted to [the] VA with re-
 gard to the appellant’s claim, could not ‘reasonably be
 expected to be a part of the record before the Secretary and
 the Board.’” Goodwin, 11 Vet. App. at 496 (quoting Bell, 2
 Vet. App. at 613) (some internal quotation marks omitted).
 This effort to formulate governing legal principles, unteth-
 ered from statutory and regulatory standards, has led to
 absurd results. See United States v. Turkette, 452 U.S. 576,
 580 (1981) (“[A]bsurd results are to be avoided[.]”). The
 “direct relationship” standard may, for example, fail to en-
 compass a report commissioned by Congress specifically to
 assist the VA in understanding and evaluating the type of
 claim at issue, see Agent Orange Act, 105 Stat. at 11 (en-
 acted to “provide for the Secretary . . . to obtain independ-
 ent scientific review of the available scientific evidence



 Here, the Government does not challenge our jurisdiction.
 Appellee’s Br. 13–14. Indeed, as noted above, we have ju-
 risdiction to consider “whether the Veterans Court applied
 the correct legal standard.” Sneed, 737 F.3d at 724 (inter-
 nal quotation marks, citation, and footnote omitted); see 38
 U.S.C. § 7292(c).
Case: 20-1072    Document: 62      Page: 23    Filed: 03/03/2021




 EUZEBIO   v. MCDONOUGH                                     23



 regarding” Agent Orange), even where the Board had ac-
 tual knowledge of the report and the report has been part
 of the record in similar claims, see 38 U.S.C. § 5103A(a)(1)
 (providing that the Secretary must “make reasonable ef-
 forts to assist a claimant in obtaining evidence necessary
 to substantiate the claimant’s claim”); H.R. REP. NO. 100-
 963, at 13 (“Congress expects [the] VA to fully and sympa-
 thetically develop the veteran’s claim to its optimum before
 deciding it on the merits.”).
     Here, it is undisputed that the NAS Update 2014 “was
 published in 2016, prior to the Board decision on appeal.”
 Euzebio, 31 Vet. App. at 399. It is undisputed that the “VA
 generally,” and the Board specifically, “knew of the exist-
 ence of the [NAS Update 2014] at the time of the decision
 on appeal.” Id. at 402; see J.A. 76 (The Purplebook) (dis-
 cussing the use of NAS Reports, generally, and the NAS
 Update 2014 specifically, in adjudicating Agent Orange
 claims). The importance and relevance of the NAS Reports
 to Agent Orange claims are well-known and well-estab-
 lished—they are the result of decades of veteran engage-
 ment, see, e.g., Nehmer I, 118 F.R.D. at 116; Nehmer II, 712
 F. Supp. at 1408; Agent Orange I, 597 F. Supp. at 749;
 Agent Orange II, 818 F.2d at 174, and of congressional in-
 vestigation and legislation, see, e.g., Dioxin Act, 98 Stat.
 2725; Agent Orange Act, 105 Stat. 11. The NAS Reports
 exist, by congressional mandate, to give the VA necessary
 “independent scientific review of the available scientific ev-
 idence regarding associations between diseases and expo-
 sure to dioxin and other chemical compounds in
 herbicides[.]” Agent Orange Act, 105 Stat. at 11; see Dioxin
 Act § 3 (explaining that, with the Dioxin Act, Congress
 sought “to ensure that [VA] disability compensation [wa]s
 provided to veterans who were exposed” to Agent Orange
 “based on sound scientific and medical evidence”); H.R.
 REP. NO. 98-592, at 21 (explaining that the Dioxin Act re-
 sulted from Congress’s “concern about the decision making
 process within the [VA] with respect to Agent Orange
Case: 20-1072    Document: 62      Page: 24     Filed: 03/03/2021




 24                                     EUZEBIO   v. MCDONOUGH



 compensation,” and, specifically, to the absence of “stand-
 ards or guidelines available by which the [VA] justifie[d] its
 position that no illness, except chloracne, result[ed] from
 Agent Orange exposure”); S. REP. NO. 101-82, at 42 (ex-
 plaining that the Agent Orange Act was necessary to revise
 the Dioxin Act because, inter alia, Congress had “a strong
 sense that what [wa]s needed at th[at] point [wa]s a review,
 by an entity completely independent of [the] VA, that will
 yield unified compilation and analysis of the results from
 the various scientific studies” about Agent Orange expo-
 sure). A constructive possession doctrine that allows an
 administrative judge to “ignore [an NAS Report] she knows
 exists” and knows “contains important . . . information,”
 cannot “possibly be the outcome of a rational system of ad-
 judication, especially one designed to be pro-veteran and
 non-adversarial.” Euzebio, 31 Vet. App. at 408–09 (Allen,
 J., dissenting).
      The correct standard for constructive possession, as ar-
 ticulated in Bell and later Lang, and as applied throughout
 veterans benefit law, is relevance and reasonableness.
 Lang, 971 F.3d at 1353; Bell, 2 Vet. App. at 612–13; see
 Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (“The
 relevancy limitation allows [the] VA to focus its efforts on
 obtaining documents that have a reasonable possibility of
 assisting claimants in substantiating their claims for ben-
 efits.”). This is not to say that any and every treatise, text,
 or medical record must now be part of the administrative
 record. See, e.g., AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed.
 Cir. 2013) (explaining that “[e]vidence that is insufficiently
 probative” is not “relevant”). Rather, where the Board has
 constructive or actual knowledge of evidence that is “rele-
 vant and reasonably connected” to the veteran’s claim, but
 nonetheless fails to consider that evidence, Lang, 971 F.3d
 at 1354; see AZ, 731 F.3d at 1311 (explaining that, to be
 “relevant,” evidence “must tend to prove or disprove a ma-
 terial fact”), the Veterans Court must ensure that Board
 and VA decisions are not “arbitrary, capricious, an abuse
Case: 20-1072    Document: 62      Page: 25     Filed: 03/03/2021




 EUZEBIO   v. MCDONOUGH                                      25



 of discretion, or otherwise not in accordance with law,” 38
 U.S.C. § 7261(a)(3)(A), and remand for further considera-
 tion or explanation where appropriate, see id. § 7252(a) (ex-
 plaining that the Veterans Court has the “power to . . .
 reverse a decision of the Board or to remand the matter, as
 appropriate”).
      That constructive possession requires relevance and
 not a direct relationship makes sense in light of the VA’s
 “statutory duty to assist veterans in developing the evi-
 dence necessary to substantiate their claims.” Henderson,
 562 U.S. at 431–32; see 38 U.S.C. § 5103A(a)(1) (“The Sec-
 retary shall make reasonable efforts to assist a claimant in
 obtaining evidence necessary to substantiate the claim-
 ant’s claim[.]”); 8 38 C.F.R. § 3.159(c) (articulating the VA’s
 duty to assist as the “VA will make reasonable efforts to
 help a claimant obtain evidence necessary to substantiate
 the claim”). We have recognized that “Congress has explic-
 itly defined the VA’s duty to assist a veteran with the fac-
 tual development of a benefit claim in terms of relevance.”
 McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008).
 Where the VA has breached this duty by omitting from the
 record documents within its control that could reasonably
 be expected to be part of the veteran’s claim, the construc-
 tive possession doctrine provides a remedy.




     8   While 38 U.S.C. § 5103A was enacted after Bell, see
 Veterans Claims Assistance Act of 2000, Pub. L. 106–475,
 114 Stat. 2096 (2000) (enacting 38 U.S.C. § 5103A); Bell, 2
 Vet. App. at 611 (issued July 21, 1992), the VA has had a
 “duty to assist” since the 1972 promulgation of 38 C.F.R.
 § 3.103(a), see 38 C.F.R. § 3.103(a) (1972) (providing for the
 “obligation of [the] VA to assist a claimant in developing
 the facts pertinent to the claim”); Due Process and Appel-
 late Rights, 37 Fed. Reg. 14,780, 14,780–81 (July 25, 1972)
 (promulgating 38 C.F.R. § 3.103(a) (1972)).
Case: 20-1072    Document: 62      Page: 26    Filed: 03/03/2021




 26                                    EUZEBIO   v. MCDONOUGH



      The Veterans Court concluded that “[t]o hold” that the
 NAS Update 2014 was “constructively part of the record
 before the Board” would “undermine the [Veterans] Court’s
 jurisdictional obligation to base its review on the record of
 proceedings before the Board[.]” Euzebio, 31 Vet. App. at
 402; see id. at 400 (citing Kyhn v. Shinseki, 716 F.3d 572,
 576–78 (Fed. Cir. 2013) for the proposition that the Veter-
 ans Court “contravenes the jurisdictional requirements of
 [38 U.S.C. §] 7252(b) by considering extra[-]record evi-
 dence”). Similarly, the Government argues, for the first
 time on appeal, that “[t]he constructive possession doctrine
 is contrary to the clear meaning of 38 U.S.C. § 7252(b) be-
 cause it construes ‘the record of proceedings before the Sec-
 retary and Board’ to include documents that were not
 before VA adjudicators[.]” Appellee’s Br. 34; see id. at 34
 n.15 (conceding this argument “was not presented to the
 Veterans Court”). Both are incorrect.
      First, 38 U.S.C. § 7252(b) provides that “[r]eview in the
 [Veterans] Court shall be on the record of proceedings be-
 fore the Secretary and the Board.” Review on the adminis-
 trative record, “the so-called ‘record rule,’” is a common,
 well-established limitation placed on judicial review of
 agency decisions. Home Prod., 633 F.3d at 1379 (citing, in-
 ter alia, Fla. Power, 470 U.S. at 743); see, e.g., Camp v.
 Pitts, 411 U.S. 138, 142 (1973) (“[T]he focal point for judi-
 cial review should be the administrative record already in
 existence, not some new record made initially in the re-
 viewing court.”). The record rule, however, “is not without
 exceptions.” Home Prod., 633 F.3d at 1379. The record
 rule’s “purpose . . . is to guard against courts using new ev-
 idence to convert the arbitrary and capricious standard
 into effectively de novo review”—not to “preclude[] effective
 judicial review” entirely. Axiom Res. Mgmt., Inc. v. United
 States, 564 F.3d 1374, 1380 (Fed. Cir. 2009) (internal quo-
 tation marks and citation omitted). Where, for example,
 the administrative record is “insufficient to permit mean-
 ingful judicial review,” the reviewing court may consider
Case: 20-1072     Document: 62      Page: 27    Filed: 03/03/2021




 EUZEBIO   v. MCDONOUGH                                       27



 “extra-record evidence.” Id. at 1381 (internal quotation
 marks and citation omitted); cf. 38 U.S.C. § 7111(a) (provid-
 ing for the “[r]evision” of Board decisions based on “evi-
 dence” of “clear and unmistakable error”). Similarly, “a
 reviewing court is not precluded under [the record rule]
 from considering events [that] occurred between the date
 of an agency . . . decision and the date of decision on ap-
 peal.” Borlem S.A.-Empreedimentos Industriais v. United
 States, 913 F.2d 933, 939 (Fed. Cir. 1990); accord Home
 Prod., 633 F.3d at 1380; cf. 38 U.S.C. § 5108(a) (instructing
 the Secretary to “readjudicate [a supplemental] claim”
 where “new and relevant evidence is presented or se-
 cured”).
      In reviewing Board and VA determinations, the Veter-
 ans Court “decide[s] all relevant questions of law,” 38
 U.S.C. § 7261(a)(1), and “hold[s] unlawful and set[s] aside
 any [Board or VA] decisions” not in “accordance with law,”
 id. § 7261(a)(3)(A). The Veterans Court must also review
 Board and VA determinations for “abuse of discretion” and
 “arbitrary [and] capricious” decision making, id., including
 whether the Board or VA: “entirely failed to consider an
 important aspect of the problem,” Motor Vehicle Mfrs. Ass’n
 of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29,
 43 (1983); “applie[d] different standards to similarly situ-
 ated [individuals] and fail[ed] to support this disparate
 treatment with a reasoned explanation and substantial ev-
 idence,” Burlington N. & Santa Fe Ry. Co. v. Surface
 Transp. Bd., 403 F.3d 771, 777 (D.C. Cir. 2005); or, failed
 to “articulate a ‘rational connection between the facts found
 and the choice made,’” Bowman Transp., Inc. v. Arkansas-
 Best Freight Sys., Inc., 419 U.S. 281, 285 (1974) (quoting
 Burlington Truck Lines v. United States, 371 U.S. 156, 168
 (1962)). Last, the Veterans Court may reverse “a finding
 of material fact adverse to the claimant . . . if the finding is
 clearly erroneous.” 38 U.S.C. § 7261(a)(4); see United
 States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948) (“A
 finding is ‘clearly erroneous’ when although there is
Case: 20-1072     Document: 62      Page: 28    Filed: 03/03/2021




 28                                     EUZEBIO   v. MCDONOUGH



 evidence to support it, the reviewing court on the entire ev-
 idence is left with the definite and firm conviction that a
 mistake has been committed.”).
      That is, while the Veterans Court must review Board
 and VA decisions on the “record of proceedings,” 38 U.S.C.
 § 7252(b), that does not obviate its appellate role to, in fact,
 “review” those decisions, Axiom, 564 F.3d at 1380; see Bor-
 lem, 913 F.2d at 937 (“[D]eference does not require relin-
 quishment of responsibility.”). Where “the record before
 the agency does not support the agency action, if the agency
 has not considered all relevant factors, or if the [Veterans]
 [C]ourt simply cannot evaluate the challenged agency ac-
 tion on the basis of the record before it,” remand to the
 Board for “additional investigation or explanation” is ap-
 propriate. Fla. Power, 470 U.S. at 744; see 38 U.S.C.
 § 7252(a) (explaining that the Veterans Court has the
 “power to . . . reverse a decision of the Board or to remand
 the matter, as appropriate”). Congress created the Veter-
 ans Court for this express purpose. See Barrett v. Nichol-
 son, 466 F.3d 1038, 1044 (Fed. Cir. 2006) (“[I]t was for the
 purpose of ensuring that veterans were treated fairly by
 the government and to see that all veterans entitled to ben-
 efits received them that Congress provided for judicial re-
 view through the Veterans’ Judicial Review Act[.]”).
     Second, the Veterans Court misreads our decision in
 Kyhn as precluding all consideration of “extra[-]record evi-
 dence” in the course of its review of Board decisions.
 Euzebio, 31 Vet. App. at 400 (citing Kyhn, 716 F.3d at 576–
 78). In Kyhn, we explained the Veterans Court may not
 “rel[y] upon extra-record evidence to make a finding of fact
 in the first instance[.]” Kyhn, 716 F.3d at 578; id. at 575–
 78 (concluding that the Veterans Court had improperly
 considered affidavits proffered by the VA that had been cre-
 ated specifically for the record on appeal and were “eviden-
 tiary in nature” (citation omitted)). Indeed, “[i]n no event
 shall findings of fact made by the Secretary or the
 Board . . . be subject to trial de novo by the [Veterans]
Case: 20-1072    Document: 62      Page: 29     Filed: 03/03/2021




 EUZEBIO   v. MCDONOUGH                                      29



 Court.” 38 U.S.C. § 7261(c); see Andre v. Principi, 301 F.3d
 1354, 1362 (Fed. Cir. 2002) (explaining that 38 U.S.C.
 § 7261(c) “prohibits the Veterans Court from making fac-
 tual findings in the first instance”); Hensley v. West, 212
 F.3d 1255, 1263 (Fed. Cir. 2000) (“The statutory provisions
 are consistent with the general rule that appellate tribu-
 nals are not appropriate fora for initial fact finding.”). This
 does not, however, preclude the Veterans Court from tak-
 ing judicial notice of extra-record evidence that is “gener-
 ally known” or “from sources whose accuracy cannot
 reasonably be questioned,” Kyhn, 716 F.3d at 576 (quoting
 FED. R. EVID. 201), or in accordance with and in further-
 ance of its review of Board and VA decisions, see 38 U.S.C.
 § 7261 (providing the “[s]cope of review” of the Veterans
 Court over Board and VA decisions); Home Prod., 633 F.3d
 at 1379, and, where appropriate, remanding to the VA “for
 additional investigation or explanation,” Fla. Power, 470
 U.S. at 744. 9
    The Government’s other counterarguments are also
 unpersuasive. First, the Government argues that the



     9    The Veterans Court similarly concluded that it
 “lack[ed] jurisdiction to consider” “documents that post-
 date the Board’s decision, such as The Purplebook . . . to
 demonstrate that [the] VA and the Board were aware of the
 [NAS Update 2014.]” Euzebio, 31 Vet. App. at 402 n.3.
 This is incorrect. The Veterans Court may take judicial
 notice of agency manuals, such as The Purplebook, that
 post-date a decision by the Board. See FED. R. EVID. 201
 (providing for “judicial notice of adjudicative facts” (capi-
 talization normalized)); Kyhn, 716 F.3d at 576 n.5 (noting
 the applicability of FED. R. EVID. 201 to the Veterans
 Court); Smith v. Derwinski, 1 Vet. App. 235, 238 (1991)
 (“[The Veterans] Court[] may take judicial notice of facts
 not subject to reasonable dispute.” (emphasis omitted) (cit-
 ing FED. R. EVID. 201)).
Case: 20-1072     Document: 62      Page: 30    Filed: 03/03/2021




 30                                     EUZEBIO   v. MCDONOUGH



 Veterans Court’s current “direct-relationship test” for con-
 structive possession “is not inconsistent with [the applica-
 ble] statute[.]”       Appellant’s Br. 43 (capitalization
 normalized). The Government asserts that “direct rela-
 tionship” and “relevance” are more or less the same stand-
 ard. Id. at 39 (arguing that the direct relationship
 “standard is akin to requiring that the document must be
 relevant to the claim at issue”). This is facially incorrect.
 The “direct relationship” standard as articulated in
 Euzebio requires that the evidence be “specific to” the vet-
 eran. Euzebio, 31 Vet. App. at 401; see id. (explaining that,
 under the direct relationship standard, “even if the docu-
 ment was generated for and received by [the] VA under a
 statutory mandate” such as NAS Reports, “[t]he document
 must bear a closer relationship to the [veteran] beyond
 providing general information related to the type of disa-
 bility on appeal”). That is not a relevance standard. Rele-
 vance requires that the document tend to prove or disprove
 a material fact. AZ, 731 F.3d at 1311 (explaining that, to
 be “relevant,” evidence “must tend to prove or disprove a
 material fact”); cf. FED. R. EVID. 401 (defining “[r]elevant
 [e]vidence” as “hav[ing] any tendency to make a fact more
 or less probable than it would be without the evidence” and
 that “fact is of consequence in determining the action”).
     Second, the Government argues that even if the Veter-
 ans Court were to conclude the Board had constructive pos-
 session of “relevant” evidence, the NAS Update 2014 is not
 relevant to Mr. Euzebio’s claim. Appellant’s Br. 43–44.
 This argument is misplaced. It asks us to apply law to
 facts—that is not our role here. See 38 U.S.C. § 7292(d)(2);
 see also Wanless v. Shinseki, 618 F.3d 1333, 1336 (Fed.
 Cir. 2010) (explaining that “[a]bsent a constitutional is-
 sue . . . we lack the jurisdiction to ‘review’” either “‘a chal-
 lenge to a factual determination, or . . . a challenge to a law
 or regulation as applied to the facts of a particular case’”
 (quoting 38 U.S.C. § 7292(d)(2))). Whether, under the cor-
 rect legal standard, the Board had constructive possession
Case: 20-1072    Document: 62     Page: 31    Filed: 03/03/2021




 EUZEBIO   v. MCDONOUGH                                    31



 of the NAS Update 2014 is a question for the Veterans
 Court; whether the NAS Update 2014 is sufficient to satisfy
 McLendon is a question for the Board. Lang, 971 F.3d at
 1355; see Fla. Power, 470 U.S. at 744; Deloach v. Shinseki,
 704 F.3d 1370, 1380 (Fed. Cir. 2013) (“[T]he evaluation and
 weighing of evidence are factual determinations committed
 to the discretion of the factfinder—in this case, the
 Board.”). 10
     Third, the Government argues that “a reduced stand-
 ard”—anything less than a direct relationship for



     10   The Government similarly argues that, because the
 VA and Board were not “required” under statute or regula-
 tion to “consider[] NAS [R]eports when adjudicating indi-
 vidual claims,” Appellee’s Br. 26, we should “reject
 Mr. Euzebio’s argument that NAS [R]eports were intended
 to be used in adjudicating individual claims,” id. at 30; see
 generally 38 U.S.C. § 1116 (providing for the use of NAS
 Reports in creating “presumptions of service connection for
 diseases associated with exposure to certain herbicide
 agents,” without reference to adjudication of individual
 claims). The Government’s argument is, however, misdi-
 rected. Under the constructive possession doctrine, the is-
 sue is not whether 38 U.S.C. § 1116 or related regulations
 mandate the consideration of NAS Reports specifically as
 evidence in the adjudication of individual claims, but ra-
 ther whether the NAS Reports are relevant evidence in the
 adjudication of individual claims. Lang, 971 F.3d at 1353–
 55; Bell, 2 Vet. App. at 612–13; see 38 U.S.C. §§ 5103A(a)(1)
 (“The Secretary shall make reasonable efforts to assist a
 claimant in obtaining evidence necessary to substantiate
 the claimant’s claim for a benefit under a law administered
 by the Secretary.”), 5107(b) (providing that the VA “shall
 consider all information and lay and medical evidence of
 record in a case before the Secretary with respect to bene-
 fits under laws administered by the Secretary”).
Case: 20-1072    Document: 62     Page: 32    Filed: 03/03/2021




 32                                   EUZEBIO   v. MCDONOUGH



 constructive possession—is an “unworkable standard” that
 would “place an impossible burden on the [B]oard and the
 Secretary.” Appellant’s Br. 40. The Government warns
 that, if required to consider, for example, the NAS Reports
 for individual claimants, “[VA] [a]djudicators would be
 asked to evaluate and draw a conclusion on the impact that
 this aggregate characterization of evidence has on an indi-
 vidual case.” Id. at 32. As an initial matter, it is unclear
 what the Government believes VA adjudicators are meant
 to do if not evaluate and draw conclusions from record evi-
 dence to discern its impact on individual cases. See 38
 U.S.C. §§ 5107(b), 7104(a), 7252(b); 38 C.F.R. §§ 3.102,
 3.159, 3.303. Indeed, contrary to the Government’s argu-
 ment, the VA already instructs its adjudicators to consider
 NAS Reports in some individual claims, even where the
 “VA has not conceded a relationship” between herbicide ex-
 posure and the claimed medical condition. J.A. 76; see J.A.
 75–76 (The Purplebook) (explaining that “suggestive evi-
 dence of an association” between a medical condition and
 “exposure to herbicide agents” as discussed in NAS Reports
 may “be sufficient to establish an ‘indication’ that the cur-
 rent disability ‘may be related’ to herbicide agent exposure
 during service, as contemplated by 38 U.S.C.
 § 5103[A](d)(2)(b),” even if the VA has not “conceded a re-
 lationship”). Further, the Veterans Court already remands
 to the Board for consideration of NAS Reports in individual
 claims without presumptive service connection, both on the
 Secretary’s concession and sua sponte. See, e.g., Rodriguez
 v. Wilkie, No. 18-3991, 2019 WL 6120504, at *3 (Vet. App.
 Nov. 19, 2019) (noting that the “Secretary concede[d] [that]
 the Board failed to provide an adequate statement of rea-
 sons or bases for concluding that appellant’s hypertension
 is not service connected,” because, inter alia, “the Board
 failed to . . . analyze how the [NAS Update 2012] affects ap-
 pellant’s hypertension claim,” then “accept[ing] the Secre-
 tary’s concessions” and remanding “to address these
 deficiencies”); Reas v. O’Rourke, No. 17-1271, 2018 WL
 3699968, at *3 (Vet. App. July 26, 2018) (taking judicial
Case: 20-1072    Document: 62      Page: 33    Filed: 03/03/2021




 EUZEBIO   v. MCDONOUGH                                     33



 notice of the NAS Update 2014 to demonstrate that the
 “[VA medical] examiner’s opinion [wa]s incomplete” and re-
 manding); Clark v. Shinseki, No. 12-2667, 2013 WL
 6729512, at *2 (Vet. App. Dec. 20, 2013) (concluding that,
 while the NAS Update 2010 was not in the administrative
 record, “the language at issue [wa]s published in the Fed-
 eral Register” and therefore “before the Board when the
 Board’s decision was made,” noting that the NAS Update
 2010 “may indicate an association between Agent Orange
 and hypertension, warranting an examination,” and re-
 manding to “the Board to consider this matter in the first
 instance”). This suggests that consideration of NAS Re-
 ports would not be “unworkable” or “impossible” for VA ad-
 judicators. 11
     The Government’s argument neglects that relevance
 and reasonableness are the pervasive, well-established
 standard that the VA is required to apply and has applied
 for decades. See Lang, 971 F.3d at 1353–55; Bell, 2 Vet.
 App. at 612–13; 38 C.F.R. § 20.1403(b)(2) (codifying the
 Bell rule for “Board decisions on legacy appeals” on claims



     11   Further, the Government’s corollary to its argu-
 ment, that “[r]equiring [NAS Reports] to be discussed or to
 be the basis of an exam in all individual claims for a condi-
 tion that has been evaluated in a[n] NAS report would . . .
 put VA adjudicators and examiners in an extremely chal-
 lenging position,” Appellee’s Br. 32, conflates the construc-
 tive possession of evidence, Lang, 971 F.3d at 1353; Bell, 2
 Vet. App. at 612, with the evaluation of that evidence, see
 38 U.S.C. § 5103A(d)(2)(B); McLendon, 20 Vet. App. at 81.
 The constructive possession doctrine does not compel a spe-
 cific result, only that the VA and the Board fulfill its stat-
 utory duty to gather and weigh all relevant evidence in
 reaching its determination. See 38 U.S.C. §§ 5107(b),
 7104(a); 38 C.F.R. § 3.303; see also Barrett, 466 F.3d
 at 1044.
Case: 20-1072    Document: 62      Page: 34    Filed: 03/03/2021




 34                                    EUZEBIO   v. MCDONOUGH



 that pre-date Bell as providing that the Board has con-
 structive possession of “relevant documents possessed by
 the [VA] . . . provided that the documents could reasonably
 be expected to be part of the record”); see also Blount v.
 West, 11 Vet. App. 32, 33 (1998) (considering “relevant” ev-
 idence under Bell); Bowey v. West, 11 Vet. App. 106, 109
 (1998) (framing Bell’s requirement that the evidence be
 “reasonably expected to be a part of the record” as a ques-
 tion of whether it is “reasonable to expect the [VA] or the
 Board to have investigated, gathered, and considered” that
 evidence and rejecting evidence that was “too tenuous” to
 be relevant); Simington v. Brown, 9 Vet. App. 334, 335
 (1996) (concluding that “the disputed items . . . are rele-
 vant and should be included in the [record] if they were in
 the Secretary’s ‘control’ so as to charge him with either ac-
 tual or constructive knowledge”).
      The Government’s argument also ignores “the im-
 portance of systemic fairness and the appearance of fair-
 ness” “in the context of veterans’ benefits,” including in the
 development of all necessary evidence. Hodge v. West, 155
 F.3d 1356, 1363 (Fed. Cir. 1998); see 38 U.S.C.
 § 5103A(a)(1); 38 C.F.R. § 3.159(c). The veterans’ benefits
 system is “uniquely pro-claimant.” Sullivan v. McDonald,
 815 F.3d 786, 791 (Fed. Cir. 2016). It is “not meant to be a
 trap for the unwary, or a stratagem to deny compensation
 to a veteran who has a valid claim[.]” Comer v. Peake, 552
 F.3d 1362, 1369 (Fed. Cir. 2009); see Barrett, 466 F.3d at
 1044 (“The government’s interest in veterans cases is not
 that it shall win, but rather that justice shall be done, that
 all veterans so entitled receive the benefits due to them.”).
 Accordingly, in requiring a “direct relationship” between
 the NAS Update 2014 and Mr. Euzebio’s claim, rather than
 relevance to his claim, the Veterans Court applied a legally
 erroneous standard.
Case: 20-1072    Document: 62    Page: 35   Filed: 03/03/2021




 EUZEBIO   v. MCDONOUGH                                 35



                          CONCLUSION
    We have considered the Government’s remaining argu-
 ments and find them unpersuasive. The Judgment of the
 U.S. Court of Appeals for Veterans Claims is
                VACATED AND REMANDED

                            COSTS

 Costs to Mr. Euzebio.